

117 HR 382 IH: Bikeshare Transit Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 382IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Blumenauer (for himself, Mr. Buchanan, and Ms. Pressley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend titles 23 and 49, United States Code, with respect to bikeshare projects, and for other purposes.1.Short titleThis Act may be cited as the Bikeshare Transit Act of 2021.2.DefinitionsSection 5302 of title 49, United States Code, is amended in paragraph (1)(E)—(1)by striking and the installation and inserting , the installation; and(2)by inserting , and bikeshare projects after public transportation vehicles.3.Congestion mitigation and air quality improvement program eligible projectsSection 149(b)(7) of title 23, United States Code, is amended by inserting shared micromobility (including bikesharing and shared scooter systems), after carsharing,.